Defendant pleaded guilty to operating a motor vehicle while ability impaired by drugs, aggravated unlicensed operation of a motor vehicle in the first degree, failure to obey a traffic control device, failure to signal a right turn, and unlawful possession of marihuana. Defendant also waived his right to appeal. He was sentenced to concurrent terms of six months of incarceration for the two felony convictions, followed by five years of probation. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.